Citation Nr: 0321995	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia as secondary to a service connected back disability

2.  Entitlement to an extraschedular evaluation in excess of 
60 percent for lumbar disc disease.

3.  Entitlement to a separate rating for disability in the 
left leg currently evaluated as part of the service-connected 
back disability. 

4.  Entitlement to an increased (compensable) evaluation for 
tinea pedis. 

5.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.  

6.  Entitlement to extension of a total disability rating for 
compensation based on individual unemployability after July 
6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia.  The Board has requested 
additional development with respect to the issues listed on 
the title page appeal pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  This development has not been completed, and 
given a recent decision of the United States Court of Appeals 
for the Federal Circuit which invalidated 
38 C.F.R. § 19.9(a)(2), this case must be remanded to afford 
the RO the opportunity to conduct the necessary development, 
consider the additional evidence obtained pursuant to this 
development, and readjudicate the claims listed on the title 
page.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In order to fulfill the duty to assist the veteran and ensure 
due process, this case must be REMANDED for the following: 

1.  The veteran is to be scheduled for an 
examination to determine the etiology and 
severity of any symptomatology in the 
left leg resulting from the veteran's 
disc disease.  Any symptomatology in the 
left leg that is NOT the result of the 
service-connected disc disease should be 
specifically identified.  The examiner 
should also specifically indicate whether 
there is a relationship between any 
symptomatology attributed to disc disease 
in the veteran's back and the veteran's 
inguinal hernia.  It would be helpful if 
the examiner's opinion used the language 
"unlikely," "as likely as not" or 
"likely."  (The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  The claims file should be 
made available to the examiner. 
2. Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a dermatologic examination.  
Send the claims folder to the examiner 
for review.  The examiner is specifically 
requested to accomplish the following: 
1)  Identify the percentage of the body 
affected by tinea pedis and any pain or 
limitation of motion or functioning 
resulting from tinea pedis.   
2)  Specify if the veteran is prescribed 
medication that can be categorized as a 
"corticosteroid or other 
immunosuppressive drug," and, if so, the 
duration of such drug therapy in a 12 
month period. 
3)  Identify any scarring caused by tinea 
pedis, and whether any such scarring is 
"deep" (underlying soft tissue damage); 
"superficial" (no underlying soft 
tissue damage); or "unstable" (frequent 
loss of covering of skin over the scar).  
The examiner should measure each such 
scar identified, and record its size in 
square inches or centimeters.  
3.  The veteran should be afforded a VA 
neurologic examination to determine the 
degree to which the veteran's migraine 
headaches interfere with employment.  The 
examiner should be asked to state whether 
the attacks are severe or prostrating, 
and whether they result in severe 
economic inadaptability.  The duration 
and number of migraine headaches each 
month should be indicated.  The claims 
file must be made available to the 
examiner.

4.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

5.  Thereafter, if any of the claims 
listed on the title page remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above, the VA 
examination report of November 211, 2002, 
and the VCAA.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




